ON MOTION

ORDER

Walter Rosado (“Rosado”) moves without opposition for reconsideration of the court’s March 14, 2007, order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Rosado has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s March 14, 2007 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Rosado’s brief is due on or before May 3, 2007.